DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1).

Regarding claim 1, Amir teaches a method of configuring a radio frequency (RF) switch, the method comprising: detecting, using image recognition (Amir, Figs. 1-3, image recognition 12i & Par. 74), connections of cables to respective ports of an (Amir, image data 33i received from user mobile device 31 and  identify (i.e. detect) certain objects/functional elements (such as cables and ports) related to the captured object 33e (Amir, Fig. 4 and Pars. 74-75), i.e. identify (i.e. detect) a specific cable for association with a specific port of the plurality of ports (Amir, Pars. 104-106) & e.g. detects electrical two appliances (hereinafter referred as electrical appliance and other electrical appliance) and functional elements as depicted Fig. 13A); assigning the ports of the  (use the identified object(s) 33e to find best past solution include an annotated image (Amir Fig. 4 and Pars. 80-82) to anchor/superimpose annotations/markers on the identified object within the image data (Amir, Pars. 54-56) for create an associative connection between two or more objects (i.e. assign port(s) of one electric appliance to other electric appliance) in image data 33i (Amir, Par. 60), e.g. port of electronic appliance is for connect (assign) to port of other electronic appliance as indicated by the arrow or indicator (Amir, Figs. 6B, 8A, 13B)).
However, Amir fails to explicitly teach the electrical appliance as taught above is an antenna (i.e. telecommunication communication equipment) and the other electrical appliance as taught above is an RF switch.  Amir also fails to teach the method further comprising: testing the antenna, using the RF switch.
Holzmann teaches cables connect ports of device under test 7 (DUT/antenna) to RF switch 4 (Holzmann, Figs. 1, 5 and Pars. 65-66), which the RF switch allows radio frequency (RF) signal flows between measurement system 1 (i.e. RF instrument) and DUT 7 (antenna) (Holzmann, Fig. 1 and Par. 33) for testing the DUT 7 (Holzmann, Par. 77).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Holzmann into the Amir for setup and testing mobile communication system.

Regarding claim 3, the combination of Amir and Holzmann teaches previous claim. The combination further teaches the method of Claim 1, further comprising transmitting data regarding the connections of the cables from a first electronic device to a second electronic device, in response to the detecting (Amir, Fig. 12, step 120 and Par. 74, processing utility 12p/control unit 12 of TSC 36 (i.e. second electronic device) is used to process image data 33i received from user mobile device 31 (i.e. first electronic device)). 

Regarding claim 4, the combination of Amir and Holzmann teaches previous claim. The combination further teaches the method of Claim 3, wherein the detecting comprises controlling, via the first electronic device, a camera to capture at least one image of the antenna, wherein the detecting further comprises processing, via the first electronic device, the at least one image of the antenna to generate the data regarding the connections of the cables (Amir, Fig. 1 and Pars. 38, 53, processing utility 12p/control unit 12 (i.e. second electronic device) is used to process image data 33i received from user mobile device 31 (i.e. first electronic device)), and wherein the assigning comprises mapping, via the second electronic device, the ports of the antenna to ports of the RF switch, using the data regarding the connections of the cables (Amir, Figs. 4-6 and Pars. 54-56, 80-82, 117).  

Regarding claim 12, the combination of Amir and Holzmann teaches previous claim. The combination further teaches the method of Claim 1, wherein the detecting comprises identifying different respective positions of the cables on the antenna (Amir, Fig. 13 and Pars. 117, 142, 146-147).  

Regarding claim 13, apparatus of claim 13 is performed by the method of claims 1 and 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 3 (method) for the apparatus of claim 13.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1) and in further view of Giles et al. (US 20100240317 A1).

Regarding claim 2, the combination of Amir and Holzmann teaches previous claim.
However, the combination fails to explicitly teach the method of Claim 1, wherein the testing comprises return loss testing, isolation testing, and radiation pattern testing.
Giles teaches such feature (Giles, Fig. 5 and Par. 12, 104, 123, 128).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Giles into the combination of Amir and Holzmann to perform one or more diagnostic tests.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1) and in further view of Kong et al. (US 20170223559 A1).

Regarding claim 6, the combination of Amir and Holzmann teaches previous claim.
However, the combination fails to explicitly teach the method of Claim 1, wherein the testing comprises connecting a first port or second port of a network analyzer to the ports of the antenna via the RF switch.
Kong teaches such feature (Kong, Fig. 1 and Par. 41).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kong into the combination of Amir and Holzmann to utilize a vector network analyzer for the test.


Claims 7-8, 11, 15, 19-20, and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1) in view of Mustafi et al. (US 20200349736 A1).

Regarding claim 7, the combination of Amir and Holzmann teaches previous claim. The combination further teaches the method of Claim 1, further comprising detecting a respective position on the antenna of each of the ports of the antenna (Amir, Figs. 8, 13, Claim 3, and Pars. 104, 146-147, locations of the specific port); and displaying, via a display screen, (use the identified object(s) 33e to find best past solution include an annotated image (Amir Fig. 4 and Pars. 80-82) to anchor/superimpose annotations/markers on the identified object within the image data (Amir, Pars. 54-56), and a display device is used to present the identified object (Par. 66), wherein the identified objects is e.g. a plurality of ports in the electronic appliance (i.e. antenna) (Amir, Figs. 8, 13 and Par. 104)
However, Amir does not specifically teach the annotated image data is the annotated image as taught above including digital designators.
Mustafi teaches annotated image data having bounding boxes (i.e. first digital designator and second digital designator) for objects, where one or more bounding boxes are placed/generated over and/or encompassing one or more objects within the image to identify the objects location and appearance within the image data (Mustafi, Figs. 3, 5 and Pars. 49-51, 67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mustafi into the combination of Amir and Holzmann to generate bounding boxes in unannotated image data.

Regarding claim 8, the combination of Amir and Holzmann teaches previous claim.
However, the combination fails to teach the method of Claim 1, wherein the detecting comprises identifying different respective unique visual indicators on the cables.
Mustafi teaches such feature (Mustafi, Fig. 5 and Par. 67, identifying multiple objects in an image. For example, image 530 in environment 500a includes multiple soda bottles (i.e. multiple objects), and may therefore require multiple different bounding boxes).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mustafi into the combination of Amir and Holzmann to generate bounding boxes in unannotated image data.

Regarding claim 11, the combination of Amir, Holzmann, and Mustafi teaches previous claim. The combination further teaches the method of Claim 8, wherein the visual indicators comprise different respective barcodes, strings of alphanumeric characters, or polygonal shapes on the cables (Mustafi, Fig. 5).  

Regarding claim 15, method of claim 15 is performed by the apparatus of claims 1 and 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 7 (apparatus) for the method of claim 15.

Regarding claim 19, the combination of Amir, Holzmann, and Mustafi teaches previous claim. The combination further teaches the method of Claim 15, 24Attorney Docket No. 9833-4310 (4310) wherein the detecting the connections comprises determining that at least one of the cables is misconnected to the telecommunications network equipment, and wherein the method further comprises providing, via an electronic device, a user notification that the at least one of the cables is misconnected (Amir, Fig. 13 and Pars. 142, 146-147).  

Regarding claim 20, the combination of Amir, Holzmann, and Mustafi teaches previous claim. The combination further teaches the method of Claim 15, further comprising: calibrating a switch that is coupled to at least one of the cables, in response to the detecting the connections, wherein (Holzmann, Figs. 8-9 and Par. 93), before the calibrating, the at least one of the cables is port-agnostic with respect to the ports of the telecommunications network equipment (Holzmann, Figs. 8-9 and Par. 90-92).

Regarding claim 22, the combination of Amir, Holzmann, and Mustafi teaches previous claim. The combination further teaches the method of Claim 15, further comprising: capturing, by a first electronic device, images of the telecommunications network equipment (Amir, Fig. 11); and transmitting image data based on the images to a second electronic device that is remote to the first electronic device, wherein the image recognition is performed using the second electronic device (Amir, Fig. 6 and Pars. 106-107).

Regarding claim 23, the combination of Amir, Holzmann, and Mustafi teaches previous claim. The combination further teaches the method of Claim 22, further comprising receiving, at the first electronic device, data from the second electronic device regarding results of the image recognition (Amir, Fig. 6 and Pars. 106-107).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1), in further view of Mustafi et al. (US 20200349736 A1), and further in view of Appu et al. (US 20180293696 A1).

Regarding claim 9, the combination of Amir, Holzmann, and Mustafi teaches previous claim.
However, the combination does not specifically teach the method of Claim 8, wherein the visual indicators comprise different respective colors, or different respective combinations of colors, on the cables.
Appu teaches such feature (Appu, Pars. 126-128).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Appu into the combination of Amir, Holzmann, and Mustafi to enhance the visual quality.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1), in further view of Mustafi et al. (US 20200349736 A1), and further in view of Appu et al. (US 20180293696 A1), and further in further view of Liversidge et al.  (US 20180286289 A1).

Regarding claim 10, the combination of Amir, Holzmann, Mustafi and Appu teaches previous claim.
However, the combination fails to teach the method of Claim 9, wherein the colors, or the combinations of colors, are on respective cable collars.
Liversidge teaches such feature (Liversidge, Pars. 10-11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Liversidge into the combination of Amir, Holzmann, Mustafi and Appu to help identify the cable accurately (Liversidge, Par. 13).

Regarding claim 16, method of claim 16 is performed by the apparatus of claims 8-10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 8-10 (apparatus) for the method of claim 16.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1) and in further view of Giles et al. (US 20100240317 A1), and Cao (US 20210297126 A1).

Regarding claim 14, the combination of Amir and Holzmann teaches previous claim. The combination further teaches the system of Claim 13, wherein the RF instrument comprises a network analyzer (Holzmann, Fig. 1 and Pars. 38, 87, measurement system 1 analyzes if the calculated results of the first DUT 7.sub.1 are correct), wherein the RF switch is configured to connect a first port or second port of the network analyzer to the ports of the antenna (Holzmann, Figs. 1, 5 and Pars. 65-66).
However, the combination fails to teach the network analyzer that is configured to measure return loss, isolation, and radiation pattern of the antenna, and wherein the ports of the antenna comprise thirty or more ports, and wherein the antenna comprises a cellular base station antenna.
Giles teaches using high-end test equipment such as network analyzers to measure the return loss parameter and antenna pattern(s) (Giles, Par. 12).
Cao teaches number of antenna ports at the base station side increase to hundreds or even more (Cao, Par. 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Giles and Cao into the combination of Amir and Holzmann to debug or evaluate the operation of potentially problematic components (Giles, Par. 13).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20190268473 A1) in view of Holzmann et al.  (US 20130148524 A1), in further view of Mustafi et al. (US 20200349736 A1), and in further view of Bradley et al. (US 8629671 B1).

Regarding claim 18, the combination of Amir, Holzmann, and Mustafi teaches previous claim.  The combination further teaches the method of claim 15, wherein the detecting the connection comprises detecting visual indicators that are on a surface of the (Mustafi, Fig. 5 and Par. 67, identifying multiple objects in an image. For example, image 530 in environment 500a includes multiple soda bottles (i.e. multiple objects), and therefore require multiple different bounding boxes (i.e. visual indicators)).
However, the combination fails to wherein the telecommunications network equipment is a cellular base station antenna, and wherein the method further comprises: determining that the cables are connected to corresponding frequency groups of the ports of the cellular base station antenna, in response to the detecting; and triggering passive intermodulation (PIM) testing of the cellular base station antenna, in response to the determining.
Bradley teaches such features (Bradley, Col. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Bradley into the combination of Amir, Holzmann, and Mustafi to detect and replace faulty cable.


Response to Arguments

Applicant Remark
Examiner Response


On page 1 of the Applicant’s remark, the Applicant argues that “Amir appears to have already designated/assigned the port before detecting a cable connection thereto, and thus does not disclose or suggest 
In re: Thomas G. Sheehe et al.Application No. 16/998,808Filed: August 20, 2020Page 8 of 11"assigning the ports of the antenna to the RF switch, in response to the detecting" connections of cables to the ports, as recited in Claim 1. (Emphasis added.) “


Examiner respectfully disagreed.
Amir teaches:
1) image data 33i received from user mobile device 31 (Amir, Fig. 4 and Par. 74), 
2) identify (i.e. detect) certain objects/functional elements (such as cables and ports) related to the captured object 33e (Amir, Fig. 4 and Pars. 74-75), i.e. identify (i.e. detect) a specific cable for association with a specific port of the plurality of ports (Amir, Pars. 104-106)
and 
3)  use (i.e. in response to) the identified object(s) 33e to find best past solution include an annotated image (Amir Fig. 4 and Pars. 80-82) to anchor/superimpose annotations/markers on the identified object within the image data (Amir, Pars. 54, 85), for create an associative connection between two or more objects (i.e. assign port(s) of one electric appliance to other electric appliance) in image data 33i (Amir, Par. 60), e.g. port of electronic appliance is for connect (assign) to port of other electronic appliance as indicated by an arrow or indicator (Amir, Figs. 6B, 8A, 13B)).

Holzmann teaches the electrical appliance is an antenna and the other electrical appliance is an RF switch (Holzmann, Figs. 1, 5 and Pars. 65-66).

Thus, the combination of Amir and Holzmann teaches the feature “assigning the ports of the antenna to the RF switch, in response to the detecting” of claim 1 and 13.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

Acevedo et al. US 11315226 B2
(36)..The method 600 then analyzes 604 the visual image to determine the connections between components 400. This analysis may include identifying the components 400 themselves (e.g., types, functions, model numbers of the components 400), identifying the ports 404 that are utilized on the components 400, identifying the cables 402 that are utilized between the components 400, and/or identifying the routing of the cables 402 between the ports 404 of the components 400.
Qi et al. US 20200275174 A1
Apvrille US 20180077200 A1
Same assignee - German et al. US 20160132532 A1
Tanaka US 20160134484 A1
Roy et al. US 20190372861 A1
Townend et al. US 20130223684 A1
Bagwell US 11010907 B1
Bshara et al. US 10103992 B1
Khan et al. US 10812988 B1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/31/2022